Citation Nr: 1424027	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO. 11-24 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, mood disorder not otherwise specified, and general anxiety disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1987 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2011.  A transcript of that hearing has been associated with the claims file.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In light of this decision, the Board finds that the Veteran's claim for service connection for bipolar disorder may be considered to encompass any acquired psychiatric disorder.  Thus the issue on appeal has been recharacterized as it appears on the title page.


FINDING OF FACT

The most probative evidence does not demonstrate that it is at least as likely as not that the Veteran's current acquired psychiatric disability is related to his military service.





CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2010 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), service personnel records, VA medical records, private treatment records, and the statements of the Veteran.

The Veteran also testified at a January 2011 hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the Board hearing by an accredited representative from the Military Order of the Purple Heart.  During the Veteran's hearing, the VLJ and the Veteran's representative asked the Veteran questions about the nature and etiology of his bipolar disorder.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In April 2012 the Board remanded the Veteran's claim, in pertinent part to obtain a VA addendum opinion and outstanding VA treatment records from the Salt Lake VAMC.  The claims folder contains additional medical records from the Salt Lake VAMC.  Additionally, an addendum opinion was obtained in May 2012 from the August 2011 VA examiner.  The Board finds the medical opinion obtained to be adequate in this case.  The examiner having previously examined the Veteran, reviewed the claims file and provided an opinion as to the etiology of his acquired psychiatric disability, supported by adequate rationale.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Further, neither the Veteran nor his representative has challenged the adequacy of the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.



II. Service Connection - General

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.



III. Service Connection - Acquired Psychiatric Disorder

The Veteran contends that he is entitled to service connection for a psychiatric disability, to specifically include bipolar disorder.

VA treatment records reflect that the Veteran has been diagnosed with bipolar disorder, general anxiety disorder, and a mood disorder not otherwise specified during the period on appeal.  Additionally, the August 2011 VA examination report and accompanying May 2012 addendum opinion clarified the Veteran's clinical picture with regard to his current mental health disorders, and reflect a single Axis I diagnosis of mood disorder not otherwise specified.

In a March 2010 statement, the Veteran asserted that he did seek mental health treatment in service as a result of being stigmatized and reprimanded.  In a February 23, 2011 statement, the Veteran reported that he did not seek mental health treatment in service because he was afraid to have a psychiatric examination on his record.  A February 14, 2011 statement reflects that the Veteran experienced "good natured ribbing" because of his religious beliefs.  He stated that he quickly became an outsider because he did not drink and soon he was the butt of every joke.  He claimed that baseless accusations of laziness and lack of initiative were spoken in conjunction with his name and he developed a fear of authority figures as a result.  He also stated that things became so bad that he was no longer being selected to be a team member on any missions and, after he injured his foot, people questioned his desire to serve.  Lastly, he reported that he did not seek mental health treatment in service because he thought it would be an end to his military career.

At his January 2012 hearing, the Veteran testified that the cause of the decline in his performance evaluations during service was stress.  He stated that in order to cope he started drinking in order to self-medicate which had a negative effect on his marriage.  The Veteran also discussed his in-service foot injury, which he felt was not taken seriously by his superiors and that his religious beliefs resulted in ridicule.  He went on to state that after his divorce he became homeless, which resulted in drug use.  He also stated that he was treated for bipolar disorder by a family physician (Dr. Salter) 14 years prior.
A review of the Veteran's service personnel records reflects that he consistently received a satisfactory performance rating with consideration for promotion.  A December 1991 officer consideration status form reflects that while the Veteran met most standards consistently, he was not recommended for reenlistment as he was not in the top 75 percent of his peers.  The form also reflects that the Veteran's installation abilities put him in the lower 10 percent of his peers.  It was noted that the Veteran required close supervision and was not ready to be put into a supervisory position of any kind.  The Veteran's service treatment records are negative for any mental health treatment or symptoms.  The Veteran was seen extensively for a foot injury in service.

As described the August 2011 VA examiner diagnosed the Veteran with a mood disorder not otherwise specified (NOS).  The 2011 report reflects that the Veteran had been inconsistently diagnosed with bipolar disorder since 2000.  He also noted the Veteran's long history of reported amphetamine and alcohol dependence that pre-existed service.  The Veteran also reported heavy alcohol use during service.  In his May 2012 addendum report the examiner stated that there was no evidence that a significant mental health illness of any kind was interfering with the Veteran's ability to perform his duties in the Air Force.  The examiner ultimately concluded that the Veteran's mood disorder was less likely than not incurred in or caused by service.  He went on to state that there was no evidence of any mood disorder of any kind, whether it be mood disorder NOS, bipolar affective disorder, or any other mood disorder, beginning during the Veteran's military service.  He opined that it was less likely as not that the Veteran's mood disorder NOS originated in service or is otherwise attributable thereto any incident thereof.  The examiner cited the Veteran's performance ratings, which he found to be at least satisfactory or better, to support his position that a serious mental illness would be incompatible with successful military service.  He also noted that the Veteran did not seek treatment until 1999, seven years after separation, and that the Veteran was never diagnosed or treated for a mental health illness during service.  Lastly, the examiner stated that the Veteran's mental health problems had been complicated by substance abuse.  He also opined that the Veteran did not have any current psychosis and that any past psychotic symptoms were drug induced.

In June 2012 the Veteran submitted a letter from his VA clinical case worker who had reviewed his claims file.  While the case worker did not provide an opinion as to the etiology of the Veteran's acquired psychiatric disability, he did discuss the Veteran's in-service performance reviews.  Specifically, the case worker noted that while the Veteran's performance mark average remained unchanged over his time in service, those that oversaw his work had increasingly degrading opinions of the Veteran.  The case worker concluded that taken in context with the Veteran's reports and the record of declining performance, it would seem difficult to rule out the presence of a significant mental health issue which turned the Veteran from a top performer to the bottom 10 percent of his peers.

Lastly, the Veteran submitted a March 2011 letter from his treating VA social worker.  The letter contains an opinion that it is more likely than not that the Veteran's mental health symptoms were greatly exacerbated during his time in military service as a direct result of difficulties he faced while serving.

After a review of the evidence, the Board finds that it is less likely as not that the Veteran's currently diagnosed mental health disability is related to his military service.  The August 2011 examiner's opinion is particularly probative on the subject of causation in this case.  In his May 2012 addendum report, the examiner concluded that it was less likely than not that the Veteran's current mental health disorder was caused by or incurred in service.  The examiner supported his conclusion with adequate rationale, citing the Veteran's satisfactory performance evaluations, as well as the absence of treatment or diagnosis in service and for several years after service.  The examiner also stated that the Veteran's mental health history is complicated by his drug and alcohol dependence, both of which have been demonstrated by the record.  Conversely, the Board does not find the March 2011 opinion to be probative.  An adequate medical examination "must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions" and must "provide sufficient detail for the Board to make a fully informed evaluation of whether direct service connection is warranted."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Here, the March 2011 opinion contains no analysis or supporting rationale but rather a bare conclusion that the Veteran's mental health symptoms were exacerbated during service.  As such, the opinion is provided little probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight).

Additionally, the June 2012 submission from the Veteran's case worker is also provided little probative value.  In his opinion, the case worker concludes that based on the Veteran's reports and declining performance, it would seem difficult to rule out the presence of a significant mental health issue.  However, "rule out" is not the correct legal standard applied to service connection claims.  Rather, the evidence must demonstrate that it is at least as likely as not that a current disability is etiologically related to service.  Here, the 2011 VA examiner concluded that it was less likely as not that the Veteran's current mood disorder NOS originated in service.  Moreover, after review of the service performance evaluations, the Board agrees with the 2011 examiner's conclusion that the Veteran continued to perform satisfactorily throughout service, despite the comments contained in the December 1991 officer evaluation.  Each review, including a January 1992 review, indicates that the Veteran had satisfactorily completed his duties and was eligible for promotion (even those early reviews that contained positive comments).  The mere fact that he had fallen behind his peers in performance ability is not in and of itself conclusive evidence that he was experiencing a mental illness.  Rather, there are a number of potential reasons for the Veteran's drop in performance (by the Veteran's own testimony and lay statements, along with the statement made by his ex-wife in June 2012, he was an admitted heavy alcohol user in service).  Furthermore, none of the performance reviews indicate that the Veteran was experiencing any personality problems, in fact, the January 1992 review reflects that he got along well with his peers.  In light of this, the Board finds the 2011 VA examiner's opinion to be more probative as to the issue of causation.

The Board has also considered the lay evidence in this case.  It is well established that the Veteran has been diagnosed with an acquired psychiatric disability during the entire period of the claim.  However, the question of causation, in this case, involves a complex medical question that the Veteran is not competent to address, as he has not been shown to have had the requisite training.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  As the Veteran is not competent to provide a diagnosis or opinion as to the origins of his current mental health disorder, his assertions that he developed a mental health illness during service carry little probative value when compared to the August 2011 examiner's opinion on the issue of etiology.  Moreover, the Board does not find the Veteran's statements concerning his in-service symptoms to be credible.  As described, the Veteran asserts that he struggled in service as a result of his religious beliefs that led to him being ostracized by his peers.  Specifically, the Veteran stated at the January 2011 hearing that he did not drink and was isolated as a result.  However, the evidence of record contradicts this claim.  The Veteran's ex-wife submitted a June 2012 statement in which she asserted that the Veteran had a problem with drug and alcohol abuse during service.  The May 2012 addendum opinion also reflects that the Veteran reported using drugs and alcohol during high school, prior to joining the military.  The 1992 performance review also reflects that the Veteran got along well with his peers.  Based on the contradicting evidence of record, the Board does not find the Veteran's statements concerning the stressful nature of his service and his symptoms in service to be credible.

In sum, the evidence weighs against a finding that the Veteran's current mental health disorders are the result of his military service.  The most probative medical opinion of record reflects that there is no link between service and any of his mental health disorders.  Furthermore, while the Veteran indicated in his testimony and February 2011 statement that his job was stressful, he has not been shown to be competent to provide an opinion regarding the etiology or diagnosis of any illness he may have and some of his statements regarding the stressful nature of his service have been determined to be incredible.  As such, the Board finds that service connection for an acquired psychiatric disorder is not warranted.






ORDER

Entitlement to service connection for an acquired psychiatric disability is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


